     Case 3:21-cv-00086-HDM-CLB Document 6 Filed 04/07/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8                                               ***

 9    ROBERT LEE MITCHELL, JR.,                          Case No. 3:21-cv-00086-HDM-CLB

10                                     Petitioner,                     ORDER
             v.
11
      DONALD J. TRUMP, et al.,
12
                                   Respondents.
13

14          Robert Lee Mitchell, Jr. has submitted what he has styled as a pro se petition for

15   illegal sentence. His application to proceed in forma pauperis is granted. The court has

16   reviewed the petition pursuant to Habeas Rule 4 and finds that it must be dismissed for

17   failure to state a claim cognizable in federal habeas corpus.

18          This court may entertain a petition for writ of habeas corpus “in behalf of a person

19   in custody pursuant to the judgment of a State court only on the ground that he is in

20   custody in violation of the Constitution or laws or treaties of the United States.” 28

21   U.S.C. § 2254(a). Alleged errors in the interpretation or application of state law do not

22   warrant habeas relief. Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir. 2004).

23          Here, Mitchell claims he is entitled to immediate release. The basis of this claim

24   is unclear; he states only that “the Nevada Department of Corrections has a 99-year

25   lease to occupy lands, which does not convert the land to state jurisdiction. . . . the NRS

26   statutes are not really positive true law.” (ECF No. 1). These are frivolous allegations

27   that do not state a claim for which federal habeas corpus relief may be granted. The

28   court further notes that, while Mitchell names the President of the United States and the

                                                     1
     Case 3:21-cv-00086-HDM-CLB Document 6 Filed 04/07/21 Page 2 of 2



 1
     Secretary of the Interior as respondents, the proper respondent for a § 2254 habeas
 2
     corpus petition is the state official who has custody of the petitioner (generally the
 3
     warden of the institution where petitioner is held). Rule 2(b) of the Rules Governing
 4
     Section 2254 Cases. In any event, this petition is dismissed for failure to state a claim
 5
     cognizable in federal habeas corpus.
 6
            The court will not issue a certificate of appealability, as reasonable jurists would
 7
     not debate the dismissal of this petition.
 8
            IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
 9
     pauperis (ECF No. 2) is GRANTED.
10
            IT IS FURTHER ORDERED that the petition is dismissed for failure to state a
11
     claim cognizable in federal habeas corpus.
12
            IT IS FURTHER ORDERED that a certificate of appealability is denied.
13
            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
14
     this case.
15

16          DATED: 7 April 2021.

17

18
                                                       HOWARD D. MCKIBBEN
19                                                     UITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

                                                  2
